--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
OFFICERS AND DIRECTORS INDEMNIFICATION AGREEMENT




This Indemnification Agreement (this “Agreement”) is made as of
_________________________ by and between International Game Technology, a Nevada
corporation (the “Corporation”), and ____________________ (the “Indemnitee”), an
officer and/or director of the Corporation.


RECITALS


A.           The Indemnitee is currently serving or has agreed to serve as an
officer and/or director of the Corporation and in such capacity has rendered or
will render valuable services to the Corporation.


B.           The Corporation has investigated the availability and sufficiency
of liability insurance and Nevada statutory indemnification provisions to
provide its directors and officers with adequate protection against various
legal risks and potential liabilities to which such individuals are subject due
to their position with the Corporation and has concluded that such insurance and
statutory provisions may provide inadequate and unacceptable protection to
certain individuals requested to serve as its directors and officers.


C.           In order to induce and encourage highly experienced and capable
persons such as the Indemnitee to continue to serve as an officer and/or
director of the Corporation, the Board of Directors has determined, after due
consideration and investigations of the terms and provisions of this Agreement
and the various other options available to the Corporation and the Indemnitee in
lieu hereof, that this Agreement is reasonable and prudent and in the best
interests of the Corporation and its stockholders.


AGREEMENT


NOW, THEREFORE, in consideration of the continued services of the Indemnitee and
in order to induce the Indemnitee to continue to serve as an officer and/or
director, the Corporation and the Indemnitee do hereby agree as follows:


1.           Definitions.  As used in this Agreement:


(a)           The term “Proceeding” shall include any threatened, pending or
completed action, suit, alternative dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, whether brought in the name of
the Corporation or otherwise and whether of a civil, criminal or administrative
or investigative nature, by reason of the fact that the Indemnitee is or was an
officer and/or director of the Corporation, by reason of any action taken (or
failure to act) by him or her, or any action (or failure to act) on his or her
part, while acting as a director or officer of the Corporation, or by reason of
the fact that he or she is or was serving at the request of the Corporation as
an officer and/or director, employee or agent of another Enterprise, whether or
not he or she is serving in such capacity at the time and liability or Expense
is incurred for which indemnification or advancement of Expenses is to be
provided under this Agreement.


 
1

--------------------------------------------------------------------------------

 
 
(b)           The term “Enterprise” shall mean the Corporation and any other
corporation, limited liability company, limited or general partnership, joint
venture, trust, employee benefit plan or other enterprise of which the
Indemnitee is or was serving at the request of the Corporation as a director,
officer, trustee, partner, managing member, employee, agent or fiduciary.


(c)           The term “Expense” includes, without limitation, attorneys’ fees,
expenses, disbursements and retainers, court costs, transcript costs, fees of
experts (including, without limitation, auditors and accountants), accounting
and witness fees, travel and deposition costs, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
expenses incurred in connection with investigations, judicial or administrative
proceedings, expenses incurred in connection with any appeal(s) resulting from
any Proceeding, including, without limitation, the premium, security for and
other costs relating to any cost bond, supersedeas bond or other appeal bond or
its equivalent, amounts paid in settlement by or on behalf of the Indemnitee,
and any expenses of establishing a right to indemnification pursuant to this
Agreement or otherwise, including reasonable compensation for time spent by the
Indemnitee in connection with the investigation, defense or appeal of a
Proceeding or action for indemnification for which he is not otherwise
compensated by the Corporation or any third party.  Should any payments by the
Corporation to or for the account of the Indemnitee under this Agreement be
determined to be subject to any federal, state or local income or excise tax,
Expenses shall also include such amounts as are necessary to place the
Indemnitee in the same after-tax position after giving effect to all applicable
taxes, the Indemnitee would have been in had no such tax been determined to
apply to those payments.  The term “Expenses” does not include the amount of
judgments, fines, penalties or ERISA excise taxes actually levied against the
Indemnitee.


(d)           The term “Independent Counsel” means a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent:  (i)
the Corporation or the Indemnitee in any matter material to either such party
(other than with respect to matters concerning the Indemnitee under this
Agreement or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification under this Agreement.  Notwithstanding the foregoing, the term
“Independent Counsel” will not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or the Indemnitee in an action
to determine the Indemnitee’s rights under this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
2.           Agreement to Serve.  As consideration for the rights granted to the
Indemnitee herein, the Indemnitee agrees to continue to serve as an officer
and/or director of the Corporation for so long as the Indemnitee is duly elected
or appointed or until such time as the Indemnitee tenders his or her resignation
in writing.  Notwithstanding the foregoing, this Agreement shall not be deemed
to be an employment contract between the Corporation and the Indemnitee and
nothing in this Agreement shall interfere with or limit in any way the right of
the Corporation to terminate the Indemnitee’s employment or other service
relationship with the Corporation at any time, nor confer upon the Indemnitee
any right to continue in the capacity in which he or she is employed or
otherwise serves the Corporation.  This Agreement shall continue in force as
provided herein after the Indemnitee has ceased to serve as an officer and/or
director of the Corporation.


3.           Indemnification in Third Party Actions.   The Corporation shall
indemnify the Indemnitee in accordance with the provisions of this section if
the Indemnitee was or is a party to or is threatened to be made a party to or
otherwise involved (including as a witness) in any Proceeding (other than a
Proceeding by or in the name of the Corporation to procure a judgment in its
favor), by reason of the fact that the Indemnitee is or was an officer and/or
director of the Corporation, or is or was serving at the request of the
Corporation as an officer and/or director, employee or agent of another
Enterprise against all Expenses, judgments, fines, penalties and ERISA excise
taxes actually and reasonably incurred by the Indemnitee in connection with the
defense or settlement of such Proceeding, to the fullest extent permitted by
Nevada law, provided that any settlement be approved in writing by the
Corporation.


4.           Indemnification in Proceedings by or in the name of the
Corporation.  The Corporation shall indemnify the Indemnitee in accordance with
the provisions of this section if the Indemnitee was or is a party to or is
threatened to be made a party to or otherwise involved (including as a witness)
in any Proceeding by or in the name of the Corporation to procure a judgment in
its favor by reason of the fact that the Indemnitee was or is an officer and/or
director of the Corporation, or is or was serving at the request of the
Corporation as an officer and/or director, employee or agent of another
Enterprise, against all Expenses actually and reasonably incurred by the
Indemnitee in connection with the defense or settlement of such Proceeding, to
the fullest extent permitted by Nevada law.


5.           Conclusive Presumption Regarding Standard of Conduct.  The
Indemnitee shall be conclusively presumed to have met the relevant standards of
conduct as defined by Nevada law for indemnification pursuant to this Agreement,
unless a determination is made that the Indemnitee has not met such standards by
(i) the Board of Directors of the Corporation by a majority vote of a quorum
thereof consisting of directors who were not parties to the Proceeding which
gives rise to a claim made under this Agreement, (ii) by the stockholders of the
Corporation by majority vote of a quorum thereof consisting of stockholders who
are not parties to the Proceeding which gives rise to a claim made under this
Agreement, or (iii) in a written opinion by Independent Counsel, selection of
whom has been approved by the Indemnitee in writing.


 
3

--------------------------------------------------------------------------------

 
 
6.           Indemnification of Expenses of Successful Party.  Notwithstanding
any other provisions of this Agreement, to the extent that the Indemnitee has
been successful in defense of any Proceeding or in defense of any claim, issue
or matter therein, on the merits or otherwise, including the dismissal of a
Proceeding without prejudice, the Indemnitee shall be indemnified against all
Expenses incurred in connection therewith to the fullest extent permitted by
Nevada law.


7.           Advances of Expenses.  The Expenses incurred by the Indemnitee in
any Proceeding shall be paid promptly by the Corporation in advance of the final
disposition of the Proceeding at the written request of the Indemnitee to the
fullest extent permitted by Nevada law, provided that as long as Nevada law
requires such an undertaking, the Indemnitee shall undertake in writing to repay
such amount to the extent that it is ultimately determined that the Indemnitee
is not entitled to indemnification.  Such advances shall, in all events, be
unsecured and interest free, and made without regard to the Indemnitee’s ability
to repay the advances.  Notwithstanding the foregoing or any other provision of
this Agreement, no advance shall be made by the Corporation if a determination
is reasonably and promptly made by the Board of Directors by a majority vote of
a quorum thereof consisting of directors who are not parties to the Proceeding,
based upon the facts known to the Board at the time such determination is made,
that (i) the Indemnitee did not act in good faith and in a manner which he or
she reasonable believed to be in or not opposed to the best interests of the
Corporation, or that, with respect to any criminal action or proceeding, that he
or she had reasonable cause to believe that his or her conduct was unlawful, or
(ii) he or she deliberately breached his or her duty to the Corporation and the
stockholders, and as a result of such action by the Indemnitee, it is more
likely than not it will ultimately be determined that the Indemnitee is not
entitled to indemnification under the terms of this Agreement.


8.           Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines, penalties or ERISA excise taxes
actually and reasonably incurred by him or her in the investigation, defense,
appeal or settlement of any Proceeding but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify the Indemnitee for the
portion of such Expenses, judgment, fines, penalties or ERISA excise taxes to
which the Indemnitee is entitled.


9.           Indemnification Procedure; Determination of Right to
Indemnification.


(a)           Promptly after receipt by the Indemnitee of notice of the
commencement of any Proceeding, the Indemnitee will, if a claim in respect
thereof is to be made against the Corporation under this Agreement, notify the
Corporation of the commencement thereof.  The omission so to notify the
Corporation will not relieve it from any liability which it may have to the
Indemnitee otherwise than under this Agreement.


 
4

--------------------------------------------------------------------------------

 
 
(b)           If a claim for indemnification or advancement of expenses under
this Agreement is not paid by the Corporation within thirty (30) days of receipt
of written notice, the right to indemnification or advancement of expenses as
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction.  The burden of proving by clear and convincing
evidence that indemnification or advances are not appropriate shall be on the
Corporation.  Neither the failure of the directors or stockholders of the
Corporation or Independent Counsel to have made a determination prior to the
commencement of such action that indemnification or advances are proper in the
circumstances because the Indemnitee has met the applicable standard of conduct,
nor an actual determination by the directors or stockholders of the Corporation
or Independent Counsel that the Indemnitee has not met such applicable standard
of conduct, shall be a defense to the action or create a presumption that the
Indemnitee has not met the applicable standard of conduct.  If a determination
is made by the directors or stockholders of the Corporation or Independent
Counsel that the Indemnitee is entitled to indemnification under this Agreement,
then the Corporation shall be bound by such determination, including in any
Proceeding.


(c)           The Indemnitee’s Expenses incurred in connection with any
Proceeding concerning his or her right to indemnification or advances in whole
or in part pursuant to this Agreement shall also be indemnified by the
Corporation regardless of the outcome of such Proceeding, unless a court of
competent jurisdiction determines that each of the material assertions made by
the Indemnitee in such Proceeding was not made in good faith or was frivolous.


(d)           With respect to any Proceeding for which indemnification is
requested, the Corporation will be entitled to participate therein at its own
expense and, except as otherwise provided below, to the extent that it may wish,
the Corporation may assume the defense thereof, with counsel satisfactory to the
Indemnitee.  After notice from the Corporation to the Indemnitee of its election
to assume the defense of a Proceeding, the Corporation will not be liable to the
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by the Indemnitee in connection with the defense thereof, other than
reasonable costs of investigation or as otherwise provided below.  The
Corporation shall not, without the Indemnitee’s prior written consent, effect
any settlement of a claim against the Indemnitee in any threatened or pending
Proceeding unless such settlement solely involves the payment of money and
includes an unconditional release of the Indemnitee from all liability on any
claims that are or were threatened to be made against the Indemnitee in the
Proceeding.  The Indemnitee shall have the right to employ his or her own
counsel in any Proceeding but the fees and expenses of such counsel incurred
after notice from the Corporation of its assumption of the defense thereof shall
be at the expense of the Indemnitee, unless (i) the employment of counsel by the
Indemnitee has been authorized by the Corporation, (ii) the Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Corporation and the Indemnitee in the conduct of the defense of a Proceeding, or
(iii) the Corporation shall not in fact have employed counsel to assume the
defense of a Proceeding, in each of which cases the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Corporation.  The
Corporation shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Corporation or as to which the Indemnitee has
made the conclusion that there may be a conflict of interest between the
Corporation and the Indemnitee.


 
5

--------------------------------------------------------------------------------

 
 
10.           Limitations on Indemnification.  No payments pursuant to this
Agreement shall be made by the Corporation:


(a)           To indemnify or advance Expenses to the Indemnitee with respect to
Proceedings initiated or brought voluntarily by the Indemnitee and not by way of
defense, except with respect to Proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law or
otherwise as required under Nevada law, but such indemnification or advancement
of Expenses may be provided by the Corporation in specific cases if the Board of
Directors finds it to be appropriate;


(b)           To indemnify the Indemnitee for any Expenses, judgments, fines,
penalties or ERISA excise taxes for which payment is actually made to the
Indemnitee under a valid and collectible insurance policy, except in respect of
any excess beyond the amount of payment under such policy;


(c)           To indemnify the Indemnitee for any Expenses, judgments, fines or
penalties sustained in any Proceeding for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Corporation pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of 1934, the
rules and regulations promulgated thereunder and amendments thereto or similar
provisions of any federal, state or local statutory law;


(d)           To indemnify the Indemnitee for any Expenses, judgments, fines,
penalties or ERISA excise taxes resulting from the Indemnitee’s conduct which is
finally adjudged to have involved intentional misconduct, fraud or a knowing
violation of the law and were material to the cause of action; or


(e)           If a court of competent jurisdiction shall finally determine that
any indemnification hereunder is unlawful.


11.           Maintenance of Liability Insurance.


(a)           The Corporation hereby covenants and agrees that, as long as the
Indemnitee shall continue to serve as an officer and/or director of the
Corporation and thereafter so long as the Indemnitee shall be subject to any
possible Proceeding, the Corporation, subject to subsection (c), shall promptly
obtain and maintain in full force and effect directors’ and officers’ liability
insurance (“D&O Insurance”) in reasonable amounts from established and reputable
insurers.


 
6

--------------------------------------------------------------------------------

 
 
(b)           In all D&O Insurance policies, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded any other director or officer of the Corporation.


(c)           Notwithstanding the foregoing, the Corporation shall have no
obligation to obtain or maintain D&O Insurance if the Corporation determines in
good faith that such insurance is not reasonably available, the premium costs
for such insurance are, in the opinion of the Corporation, disproportionate to
the amount of coverage provided, the coverage provided by such insurance is so
limited by exclusions that it provides an insufficient benefit, or the
Indemnitee is covered by similar insurance maintained by a subsidiary of the
Corporation.


12.           Indemnification Hereunder Not Exclusive.  The indemnification
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may be entitled under the Articles of Incorporation, the
Bylaws, any other agreement, any vote of stockholders or disinterested
directors, Nevada law, or otherwise, both as to action in his or her official
capacity and as to action in another capacity on behalf of the Corporation while
holding such office.


13.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Indemnitee and his or her heirs, personal
representatives and assigns, and the Corporation and its successors and assigns.


14.           Separability.  Each provision of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of any other provision hereof.  To the extent required, any provision of this
Agreement may be modified by a court of competent jurisdiction to preserve its
validity and to provide the Indemnitee with the broadest possible
indemnification permitted under Nevada law.


15.           Savings Clause.  If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
judgments, fines, penalties or ERISA excise taxes with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated or by any applicable provision of Nevada law.


16.           Interpretation; Governing Law.  This Agreement shall be construed
as a whole and in accordance with its fair meaning.  Headings are for
convenience only and shall not be used in interpreting the provisions
hereunder.  This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Nevada, without regard to its conflict of laws
rules or any other principle that could result in the application of the laws of
any other jurisdiction.


 
7

--------------------------------------------------------------------------------

 
 
17.           Amendments.  No amendment, waiver, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
the party against whom enforcement is sought.  The indemnification rights
afforded to the Indemnitee hereby are contract rights and may not be diminished,
eliminated or otherwise affected by amendments to the Corporation’s Articles of
Incorporation, Bylaws or other agreements, including D&O Insurance policies.


18.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other.


19.           Notices.  Any notice required to be given under this Agreement
shall be directed to International Game Technology, 9295 Prototype Drive, Reno,
NV 89511, Attention:  President, and to the Indemnitee at:
___________________________________, or to such other address as either shall
designate in writing.


[Signature Page Follows]

 
8

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties have executed this Officers and Directors
Indemnification Agreement as of the date first written above.
 

INTERNATIONAL GAME TECHNOLOGY   INDEMNITEE        
By:
   
 
       
Name:
    Name:            
Title:
   
 

         